Title: To Thomas Jefferson from Jabez Fitch, Jr., 7 November 1808
From: Fitch, Jabez, Jr.
To: Jefferson, Thomas


                  
                     Sir. 
                     Connecticut, Greenwich, Nov. 7. 1808.
                  
                  By direction of the general Meeting of the republicans of this State I have the honor to inclose this address 
                  & am, Sir, With great respect Your most obedient servant
                  
                     Jabez Fitch 
                     
                  
               